DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I (claim 1, drawn to “wheel machining equipment”) in the reply filed on 6/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 6/30/2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 1 of the claim, a “:” should inserted after “comprising”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  On each of lines 10, 12, and 32 of the claim, “plurality of” should inserted before “first guide rails”.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  On each of lines 20, 22, and 34 of the claim, “plurality of” should inserted before “second guide rails”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  On line 33 of the claim, “a” should inserted before “path of the second servo moving unit”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  On line 36 of the claim, “from an original position” should inserted after “horizontal rightward movement”.  Moreover, on line 44 of the claim, “the” should be inserted before “original position”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 16-18 of claim 1 state, “the first tool turret is controlled by the first servo feed system to feed, so as to realize linkage turning and interpolation movement of the two axes.”  This limitation is viewed to be vague and indefinite, because it is unclear as to what is meant by “linkage turning and interpolation movement of the two axes.”  Please note that in Figure 1 it appears that the first tool turret (11) is indexable about one axis (X1) and further appears to be linearly movable about another axis (Z1).  Noting this, does linkage turning and interpolation 
Lines 28-30 of claim 1 state, “the second tool turret is controlled by the second servo feed system to feed, so as to realize linkage turning and interpolation movement of the two axes.”  This limitation is viewed to be vague and indefinite, because it is unclear as to what is meant by “linkage turning and interpolation movement of the two axes.”  Please note that in Figure 1 it appears that the second tool turret (22) is indexable about one axis (X2) and further appears to be linearly movable about another axis (Z2).  Noting this, does linkage turning and interpolation movement of the two axes mean that the second tool turret can be linearly moved, for example, along the one axis (X2) while at the same time be indexed about the another axis (Z2)?  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasumi et al. (U.S. PG Pub. No. 2007/0068350 A1) in view of Patterson (U.S. Patent No. 5,820,137 A).
Claim 1:  Figure 1 of Kawasumi et al. shows machining equipment comprising a lathe bed (1) on which a plurality of first guide rails (9), a first servo motor (13), a first servo moving unit (5), and a first spindle unit (7) are disposed.  Next, Figures 1 and 3 show the machining equipment as further having on the lathe bed (1) thereof a plurality of second guide rails (21), a second servo motor (27), a second servo moving unit (17), and a second spindle unit (19).  Figures 1 and 2 
	Examiner now directs attention to Figure 1 of Kawasumi et al.  As can be seen therein, the first servo motor (13), the plurality of first guide rails (9), and the first servo moving unit (5) are installed on a left side of the lathe bed (1).  Please note that when the first servo motor (13) is actuated, the associated first servo moving unit (5) will be driven so as to move horizontally along the plurality of first guide rails (9).  Also, a path of the first servo moving unit (5) horizontally moving along the plurality of first guide rails (9) is “defined as a Q1 axis.”  (It is noted that the defined Q1 axis is one and the same as the Z1 axis which is shown in Figure 1).   
As can also be seen in Figure 1 of Kawasumi et al., the second servo motor (27), the plurality of second guide rails (21), and the second servo moving unit (17) are installed on a right side of the lathe bed (1).  Please note that when the second servo motor (27) is actuated, the associated second servo moving unit (17) will be driven so as to move horizontally along the plurality of second guide rails (21).  Also, a path of the second servo moving unit (17) horizontally moving along the plurality of second guide rails (21) is “defined as a Q2 axis.”  (It is noted that the defined Q2 axis is one and the same as the Z2 axis which is shown in Figure 1).   
	Regarding the first servo feed system (45), it is installed at the top of the lathe bed (1) whereas the second servo feed system (43) is installed at a bottom of the lathe bed (1).  This is readily apparent in Figure 1 and 2.  
As to the first servo feed system (45), it has the first tool turret (67) mounted thereto.  Furthermore, the first servo feed system (45) comprises two axes, and they include an X3 axis along which the first servo feed system (45) and the first tool turret (67) are linearly fed.  The X3 axis.  The rotation axis that extends transversely to the X3 axis is the axis about which the first tool turret (67) turns/indexes on the first servo feed system (45).  Please also note that the first tool turret (67) is controlled by the first servo feed system (45) to feed, so as to realize “linkage turning and interpolation of the two axes.”  That is to say that the first tool turret (67) is controlled such that it can be moved linearly, for example, along the X3 axis while at the same time being indexed about the rotation axis that extends transversely to said X3 axis.  
As to the second servo feed system (43), it has the second tool turret (65) mounted thereto.  Furthermore, the second servo feed system (43) comprises two axes, and they include an X1 axis along which the second servo feed system (43) and the second tool turret (65) are linearly fed.  The two axes also include a rotation axis that extends transversely to the X1 axis.  The rotation axis that extends transversely to the X1 axis is the axis about which the second tool turret (65) turns/indexes on the second servo feed system (43).  Please also note that second tool turret (65) is controlled by the second servo feed system (43) to feed, so as to realize “linkage turning and interpolation of the two axes.”  That is to say that the second tool turret (65) is controlled such that it can be moved linearly, for example, along the X1 axis while at the same time being indexed about the rotation axis that extends transversely to said X1 axis.  
Kawasumi et al. though, does not provide discussion on the machining equipment further comprising “a first-stage chuck, a plurality of radial positioning blocks, a plurality of first end-face positioning blocks, a plurality of first swing clamp cylinder pressure claws,” or “a second-stage chuck, a mandrel base, a mandrel, a plurality of second end-face positioning blocks, a plurality of second swing clamp cylinder pressure claws.”  Also, while Kawasumi et al. provides disclosure on the first servo moving unit (5) being provided with the first spindle unit (7) and the second servo 
Figure 1 of Patterson though, shows a first/second stage chuck (10), which is adapted to center and lock an aluminum wheel (12) with respect to a headstock of a lathe for rotation about a machining centerline (14) [column 2, lines 40-44]. As can be seen between Figures 1 and 2, the chuck (10) has a plurality of radial positioning blocks (60, 62, 64), and attached to each of the plurality of radial position blocks (60, 62, 64) is a respective end-face positioning block (74, 76).  Please note that the plurality of end-face positioning blocks (74, 76) can be embodied as either a feed-in locator (74) as in Figure 1 or a feed-out locator (76) as in Figure 3.  Figure 1 further shows the chuck (10) as having a plurality of swing clamp cylinder pressure claws (96), each of which having a respective clamp jaw (106).  Please note that the pressure claws (96) and the associated clamp jaws (106) provide for clamping against the outer rim (80) of the wheel (12) [column 3, lines 47-51].  As to the plurality of radial positioning blocks (60, 62, 64), they provide for the radial feeding of the plurality of end-face positioning blocks (74, 76).  When the plurality of end-face positioning blocks (74, 76) are embodied as feed-in locators (74) as in Figure 1, they engage the outer rim portion (80) of the aluminum wheel (12).  However, when the plurality of end-face positioning blocks (74, 76) are embodied as feed-out locators (76) as in Figure 3, they engage the aluminum wheel’s (12) inner periphery of the outer rim portion (84) 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the first spindle unit (7) and the second spindle unit (19) of Kawasumi et al. each with a respective chuck (10) of Patterson, so as to expand the capabilities of the machining equipment of Kawasumi et al., by enabling said machining equipment to receive wheels, e.g. aluminum wheels, for processing.  As a result, the modified machining equipment constitutes “wheel machining equipment.”  
In making the above modification it is noted that an output end of the first spindle unit (7) is provided with a respective chuck (10).  Said respective chuck (10) will hereinafter be referred to as the first-stage chuck (10).  Due to this setup, rotation of said first-stage chuck (10) is controlled by the first spindle unit (7).  Please note that when a given wheel is mounted to the first spindle unit (7) via the first-stage chuck (10), driving of said first spindle unit (7) will provide for rotation of the given wheel for processing.  Examiner notes that processing in the form of “first-stage turning” of the given wheel is capable of being carried out.  This is because the given wheel can be rotated by the first spindle unit (7), and because the first tool turret (67) holds a plurality of tools, each of which is able to interface, for example, with the given wheel through linkage turning and interpolation movement.  Be advised that said first-stage chuck (10) includes a first plurality of radial positioning blocks (60, 62, 64), a first plurality of end-face positioning blocks (74, 76), a first plurality of swing clamp cylinder pressure claws (96), a first mandrel base (116), and a first mandrel (118).
116 being arranged at a center of chuck 10).  
It is noted that after first-stage turning of the wheel is completed, the first servo motor (13) can be actuated so as to provide for horizontal rightward movement/feeding of the first servo moving unit (5) along the Q1/Z1 axis until the grasped given wheel is pushed into an appropriate position.  The second servo motor (27) can also be actuated so as to provide for horizontal leftward movement/feeding of the second servo moving unit (17) along the Q2/Z2 axis so as to meet the grasped given wheel.  Examiner notes that when the second plurality of end-face positioning blocks (74, 76) are embodied as feed-out locators (76), said feed-out locators (76) are 76 engaging with the inner periphery of the outer rim portion 84 of the aluminum wheel 12 [column 3, lines 18-24]).  Examiner notes that in order to establish proper contact with the given wheel, the second servo moving unit (17) will inherently have had to have stopped being linearly fed along the Q2/Z2 axis.  It is noted that because the actuation means for the second servo moving unit (17) and the second plurality of end-face positioning blocks (74, 76) are separate, the second servo moving unit (17) and the second plurality of end-face positioning blocks (74, 76) can be controlled such that the second servo moving unit (17) stops moving when the given wheel, for example, contacts the second plurality of end-face positioning blocks (74, 76).  
After the feed-out locators (76) have established contact with the inner side of the rim of the grasped given wheel (12), the second mandrel (118) is able to be actuated so as to activate/ pivot the second plurality of swing clamp cylinder pressure claws (96) into the clamped position on the second-stage chuck (10).  (Examiner notes that Patterson discloses pressure claws 96, which are elements of clamps 88, being actuated after the feed-out locators 76 have finished centering of the aluminum wheel 12 [column 3, lines 60-62]).  Lastly, after the given wheel has been clamped on the second-stage chuck (10), it is inherent that the first-stage chuck (10) can release the given wheel.  This is because releasing of the given wheel at this particular time by the first-stage chuck (10) will not result in the given wheel falling, for example, on the lathe bed (1).  Noting this, in releasing of the given wheel by the first-stage chuck (10), the first plurality of swing clamp cylinder pressure claws (96) are released/unclamped.  Upon releasing/unclamping, the first servo motor (13) can be actuated so as to withdraw and return the first-stage chuck (10) to an original position, thereby completing connection of the first-stage turning and the second-stage 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        

/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722